Name: 84/554/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 12 November 1984 appointing a Vice-President of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1984-11-17

 Avis juridique important|41984D055484/554/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 12 November 1984 appointing a Vice-President of the Commission of the European Communities Official Journal L 299 , 17/11/1984 P. 0027 - 0027*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 12 November 1984 appointing a Vice-President of the Commission of the European Communities (84/554/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Whereas in a letter dated 26 October 1984, Mr FranÃ §ois-Xavier Ortoli, Member and Vice-President of the Commission resigned with effect from 26 October 1984; Whereas in its Decision of 6 November 1984, the Council decided that it was not necessary to replace Mr Ortoli in his capacity as Member of the Commission; Whereas a Vice-President of the Commission should be appointed for the remainder of the term of office of Mr Ortoli, Having consulted the Commission, HAS DECIDED AS FOLLOWS: Sole Article Mr Edgar Pisani is hereby appointed Vice-President of the Commission of the European Communities for the period up to and including 5 January 1985. Done at Brussels, 12 November 1984. The President P. BARRY